APPENDIX A TO THE EAGLE MUTUAL FUNDS MULTIPLE CLASS PLAN PURSUANT TO RULE 18F-3 Eagle Capital Appreciation Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Growth & Income Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Series Trust: Eagle International Equity Fund -Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle International Stock Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Investment Grade Bond Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Mid Cap Growth Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Mid Cap Stock Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Small Cap Growth Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Small Cap Stock Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Smaller Company Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Eagle Tax-Exempt Bond Fund - Class A, Class C, Class I, Class R3, Class R5 and Class R6 shares Dated: November 16, 2012
